Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant’s 101 arguments are all directed to subject matter that has no patentable weight (e.g., the determine limitation of claim 1, that is performed “via a smart contract installed on a blockchain peer” and not by the computing system or hardware processor therein).  Therefore, such arguments are clearly moot.  Claim 1, for example, only includes (and not all of this has patentable weight) receiving a transaction, determining if the transaction is valid, and generating a block.  This could easily be performed by a human.  
Applicant alleges “the Office has cited dozens of paragraphs from both Sriram and Engels in rejecting individual features from the claims.  However, it is not possible for Applicant to understand such a rejection without having to ‘guess’ at what the Office is relying on within such paragraphs of description.  Therefore, Applicant cannot fully respond to any of the rejections under Section 103.”  Applicant appears to ignore the discussions regarding how the references meet the claim limitations, however, provided after the citations for at least the first instance of each limitation.  For example, with respect to the previous network interface limitation of claim 1, the rejection stated the following:
Regarding Claim 1,
Sriram discloses a computing system comprising:
A network interface configured to receive a signed storage request which comprises a unique identifier of an object, a public key of the object, and a signed security value associated with the object (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; any network interface receiving data including ID, such as a SKU (which is unique to this particular product), signatures, public key, source and/or destination address, popcode address, public key used as an address, etc., as examples); and
Applicant has simply ignored the entire explanation (e.g., any network interface receiving data including ID, such as a SKU (which is unique to this particular product), signatures, public key, source and/or destination address, popcode address, public key used as an address, etc., as examples) and alleged that such explanation does not exist.  No guessing is required, since the Examiner already provided explanations.  
Applicant then alleges “Going forward, Applicant request that the Office provide a detailed explanation in the Office’s own words as to which features (not just paragraphs) within the cited references the Office is relying on.  It should not be left to the Applicant to ‘guess’ what the Office’s argument is.”  This has already been done.  Applicant has simply ignored such explanations while providing untrue statements that such explanations are not present.  Since the previous office action already provides such explanations, it is clear to one of ordinary skill in the art how the references meet the limitations, even when Applicant refuses to read such explanations.  
Applicant then provides Applicant’s understanding of portions of Sriram and alleges “However, Sriram fails to render obvious the features of claim 1, because Sriram fails to describe or suggest” and copies in 8 lines from claim 1.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Applicant continues by alleging “Sriram uses a popcode label to verify that a quantity of goods in the real world corresponds to a quantity of goods stored on a blockchain ledger.  That being said, there is nothing in Sriram which prevents a double spend of the quantity of goods via the blockchain of Sriram.  In other words, the seller of the quantity of goods could also sell the same quantity to another buyer using the same popcode label signed again with the valid key.”  However, Applicant fails to provide any proof of this allegation or tie this allegation to anything in the claims that actually prevents any double spending.  Indeed, claim 1, for example, does not even mention double spending, let alone any mechanism that explicitly prevents such.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., prevents a double spend of the quantity of goods via the blockchain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant alleges “In contrast, in Claim 1, a security value (such as a counter, etc.) tracks transfers / purchases of an object and is also signed by a key of the object.  This ties together both the current use / sale of the object and an identifier of the object itself.  Accordingly, both the use sale and the object can be verified at the same time using the signed security value and an identifier of the object.”  A lot of this is not claimed and/or has no patentable weight.  For example, no counter is provided in claim 1, for example.  No purchase is provided in claim 1.  No transfer is provided in claim 1.  No current use is provided in claim 1.  No current sale is provided in claim 1.  Applicant is simply arguing a variety of non-claimed subject matter, which requires no response.  
Applicant then alleges “Meanwhile, Sriram does verify the current transfer / sale.  As a result, a double spend could occur.”  The Examiner thanks Applicant for admitting that “Sriram does verify the current transfer / sale”.  It is unclear how Applicant believes that verifying the current transfer could possibly allow a double spend to occur.  In fact, if a double spend could occur in a system which Applicant admits verifies the current transfer/sale, then a double spend could also occur in the instant application.  
Applicant’s allegations are moot in view of the new ground(s) of rejection provided below.  
Applicant provides similar arguments for claims 3 and 7 on pages 12-13 of the response as those found on page 10 of the response.  A full response has been provided above for the previous office action.  The Examiner briefly notes that claim 3’s replacing of the security value with an updated value cannot occur on an immutable blockchain.  Therefore, the references are cited below as disclosing such by providing updated values in a new block (e.g., by providing a new block with a signed counter, SKU, quantity, etc.).  Claim 7 is completely different than it was before and a full description of how claim 7 is met is provided below.   

Claim Interpretation
The claims include subject matter not required thereby.  As an example, claim 1 states “and which is signed by the object”.  However, this step is not actually part of the computing system nor is it performed by the hardware processor that is allegedly “configured to” perform the step in which this language is found.  This language has no patentable weight, and all language that is not actually performed by the claim has no patentable weight.  Indeed, further language, such as “determine, via a smart contract installed on a blockchain peer...” appears to have no patentable weight, since the blockchain peer is not part of this computing system and is certainly not performed by the hardware processor.  This appears to be completely disjoint from the computing system with solely a hardware processor in claim 1, since it is explicitly on a “blockchain peer” that must be a separate entity based on being a peer of the computing system.  The above are simply examples.  

Information Disclosure Statement
The information disclosure statement filed 10/27/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
No copy of the Werner NPL is found in the file.  
The information disclosure statement filed 3/2/2022 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.  
Applicant has erroneously certified that “no item of information contained in the information disclosure statement was known to any individual designated in 37 CFR 1.56(c) more than three months prior to the filing of the information disclosure statement.”  However, Applicant and Assignee IBM was well aware of at least one document on the IDS much longer than three months prior to the 3/2/2022 IDS filing date.  For example, IBM cited the Law publication (20120150748) in an IDS in application #14/074,836 a staggering 8+ years prior to Applicant’s current date that Applicant is certifying to not knowing the document prior to.  Since Applicant’s certification statement is erroneous, Applicant must file the fee for the filing of this IDS in order to have this IDS considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes receiving of a blockchain transaction that includes “a signed security value that tracks transfers of the object”.  However, the application as originally filed does not describe any signed security value that tracks transfers of the object.  In fact, no piece of data performs any tracking of any object in the application as originally filed.  Claims 9 and 17 include similar subject matter and are rejected for the same reasons.  Claims 2-8, 10-16, and 18-20 are rejected at least based on their dependencies.  
Claim 3 states “wherein the hardware processor is further configured to replace the stored security value on the blockchain ledger with the updated signed security value...”.  The application as originally filed does not include any description of replacing stored security values with updated signed security values.  In fact, the blockchains of the instant application are immutable and one cannot replace values.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 states, under “a hardware processor” limitation that the “signed security value ... is signed by the object”.  However, the hardware processor is not the object and cannot possibly sign the security value, but this signing of the security value is explicitly indented under the hardware processor and is also explicitly performed “by the object”.  These 2 are at odds and one of ordinary skill in the art cannot determine to scope of the claim.  Claims 9 and 17 include similar subject matter and are rejected for the same reasons.  Claims 2-8, 10-16, and 18-20 are rejected at least based on their dependencies.  
Claim 3 states “wherein the hardware processor is further configured to replace the stored security value on the blockchain ledger with the updated signed security value...”.  It is unclear just how one could possibly replace a value in an immutable blockchain with another value without compromising the entire blockchain following that point at which the replacement occurred.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving data, validating data, and storing data, which comprises an abstract idea, similar to Classen, CyberSource, FairWarning, and Int. Ventures v. Cap One Financial, as examples. This judicial exception is not integrated into a practical application because any additional elements (e.g., network interface and processor in claim 1 or medium in claim 17) are at best generic computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements simply implement the abstract idea and perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram (U.S. Patent Application Publication 2016/0253622) in view of Engels (U.S. Patent Application Publication 2015/0134552) and Yang (U.S. Patent Application Publication 2019/0050854).
Regarding Claim 1,
Yang discloses a computing system comprising:
A hardware processor configured to (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; any processor that does the below, for example);
Receive a blockchain transaction which comprises a unique identifier of an object, a public key of the object, and a signed security value that tracks transfers of the object and which is signed by the object (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; receiving data including ID, such as a SKU (which is unique to this particular product), signatures, public key, source and/or destination address, popcode address, public key used as an address, etc., as examples);
Determine, via code installed on a blockchain peer, whether the blockchain transaction is valid based on the signed security value and the identifier of the object included in the blockchain transaction and a stored security value and a stored identifier of the object read from a blockchain ledger by the code (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; verifying signatures, for example); and
In response to validation of the blockchain transaction, generate a blockchain block which includes the blockchain transaction with the signed security value, and store the generated blockchain block on the blockchain ledger (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; publishing the transaction if signatures are verified, consensus is made for consensus based blockchain, or the like, for example);
But does not explicitly disclose that the code is a smart contract.  
Engels also discloses a hardware processor configured to (Exemplary Citations: for example, Abstract, Figures 1, 4, 16, 18, and associated written description, Paragraphs 41, 42, 45, 47, 48, 53, 56, 58-62, 65, 67, 68, 71-74, 88-95, 100, 102, 103, 106, 107, 109, 112, 114, 123-132, 135, 136, 138, 141, 144, 146, 154, 157-165, 168-182, and associated figures; any processor that does the below, for example);
Receive a transaction which comprises a unique identifier of an object and a signed security value that tracks transfers of the object and which is signed by the object (Exemplary Citations: for example, Abstract, Figures 1, 4, 16, 18, and associated written description, Paragraphs 41, 42, 45, 47, 48, 53, 56, 58-62, 65, 67, 68, 71-74, 88-95, 100, 102, 103, 106, 107, 109, 112, 114, 123-132, 135, 136, 138, 141, 144, 146, 154, 157-165, 168-182, and associated figures; receiving signatures, UIDs, and the like, for example);
Determine, via code installed on a node, whether the transaction is valid based on the signed security value and the identifier of the object included in the blockchain transaction and a stored security value and a stored identifier of the object (Exemplary Citations: for example, Abstract, Figures 1, 4, 16, 18, and associated written description, Paragraphs 41, 42, 45, 47, 48, 53, 56, 58-62, 65, 67, 68, 71-74, 88-95, 100, 102, 103, 106, 107, 109, 112, 114, 123-132, 135, 136, 138, 141, 144, 146, 154, 157-165, 168-182, and associated figures; verifying signatures, for example); and
In response to validation of the transaction, generate a block which includes the transaction with the signed security value, and store the generated block (Exemplary Citations: for example, Abstract, Figures 1, 4, 16, 18, and associated written description, Paragraphs 41, 42, 45, 47, 48, 53, 56, 58-62, 65, 67, 68, 71-74, 88-95, 100, 102, 103, 106, 107, 109, 112, 114, 123-132, 135, 136, 138, 141, 144, 146, 154, 157-165, 168-182, and associated figures; storing data regarding ownership (e.g., registrations, releases, transfers), logs of attempted requests, and the like, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the ownership tracking techniques of Engels into the supply chain tracking system of Sriram in order to allow the system to track individual items through many different owners, to allow for alerts and notifications based on anything being amiss, to provide owners the ability to ensure that their items are within a certain distance of where they should be, to ensure that items have not been stolen, and/or to increase security in the system.  
Yang, however, discloses that the code is a smart contract (Exemplary Citations: for example, Paragraphs 17, 22, 29, 34-37, 41-43, 49, 52, 56, 57, 65, 76, 93, and associated figures; smart contract application validates object exchanges/transfers using historical data (e.g., old blocks) and new transfer requests, and publishing to blockchain only if the block is verified, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the smart contract based verification techniques of Yang into the supply chain tracking system of Sriram as modified by Engels in order to allow the system to use well-known and widely used smart contracts to verify transactions, to provide additional verifications prior to publishing each block to a blockchain, to allow for better monitoring of access and usage of objects, and/or to increase security in the system.  
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Sriram as modified by Engels and Yang discloses the system of claim 1, in addition, Sriram discloses that the hardware processor is further configured to receive a transfer request of the object which comprises an updated signed security value associated with the object (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; updating signatures as products move down the line, for example); and
Engels discloses that the hardware processor is further configured to receive a transfer request of the object which comprises an updated signed security value associated with the object (Exemplary Citations: for example, Abstract, Figures 1, 4, 16, 18, and associated written description, Paragraphs 41, 42, 45, 47, 48, 53, 56, 58-62, 65, 67, 68, 71-74, 88-95, 100, 102, 103, 106, 107, 109, 112, 114, 123-132, 135, 136, 138, 141, 144, 146, 154, 157-165, 168-182, and associated figures; updating signatures after transfer of ownership, for example).  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 2 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to system claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Sriram as modified by Engels and Yang discloses the system of claim 2, in addition, Sriram discloses that the hardware processor is further configured to replace the stored security value on the blockchain ledger with the updated signed security value in response to endorsement of the transfer request by a consensus of a plurality of blockchain peers of the blockchain ledger (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; distributed consensus network, for example).  
Regarding Claim 11,
Claim 11 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Sriram as modified by Engels and Yang discloses the system of claim 1, in addition, Engels discloses that the hardware processor is further configured to transmit an error message to a computing system associated with the object in response to failure to validate the object (Exemplary Citations: for example, Abstract, Figures 1, 4, 16, 18, and associated written description, Paragraphs 41, 42, 45, 47, 48, 53, 56, 58-62, 65, 67, 68, 71-74, 88-95, 100, 102, 103, 106, 107, 109, 112, 114, 123-132, 135, 136, 138, 141, 144, 146, 154, 157-165, 168-182, and associated figures; alert upon fraud, bad signature, stolen item, or the like, for example).  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Sriram as modified by Engels and Yang discloses the system of claim 1, in addition, Sriram disclose that the hardware processor is further configured to receive a signed access request for access to object data, and transmit the unique identifier, the public key of the object, and the signed security value stored in the blockchain transaction to a requester based on a signature of the signed access request (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; verifying data later on, for example); and
Engels disclose that the hardware processor is further configured to receive a signed access request for access to object data, and transmit the unique identifier, the public key of the object, and the signed security value stored in the transaction to a requester based on a signature of the signed access request (Exemplary Citations: for example, Abstract, Figures 1, 4, 16, 18, and associated written description, Paragraphs 41, 42, 45, 47, 48, 53, 56, 58-62, 65, 67, 68, 71-74, 88-95, 100, 102, 103, 106, 107, 109, 112, 114, 123-132, 135, 136, 138, 141, 144, 146, 154, 157-165, 168-182, and associated figures; verifying provenance, for example).  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to system claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Sriram as modified by Engels and Yang discloses the system of claim 1, in addition, Sriram discloses that the hardware processor is further configured to determine whether the object is valid based on a signature of the object used to sign the signed security value (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; valid signatures indicate authenticity, for example); and
Engels discloses that the hardware processor is further configured to determine whether the object is valid based on a signature of the object used to sign the signed security value (Exemplary Citations: for example, Abstract, Figures 1, 4, 16, 18, and associated written description, Paragraphs 41, 42, 45, 47, 48, 53, 56, 58-62, 65, 67, 68, 71-74, 88-95, 100, 102, 103, 106, 107, 109, 112, 114, 123-132, 135, 136, 138, 141, 144, 146, 154, 157-165, 168-182, and associated figures; valid signatures indicate authenticity, for example).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Sriram as modified by Engels and Yang discloses the system of claim 1, in addition, Sriram discloses that the hardware processor is further configured to incrementally increase the signed security value of the object and update the blockchain ledger with the increased signed security value (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; counters that increase incrementally (e.g., source counter and destination counter in figure 6A, quantities that increase incrementally as more are added, etc., as examples).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to system claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Sriram as modified by Engels and Yang discloses the system of claim 1, in addition, Sriram discloses that the hardware processor is configured to retrieve a previously stored version of the signed security value from the database and determine whether a key used to sign the signed security value remains the same based on a key used to sign the previously stored version of the signed security value (Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; verifying signatures using previously stored public keys, popcode addresses, ID addresses, etc., as examples); and
Engels discloses that the hardware processor is configured to retrieve a previously stored version of the signed security value from the database and determine whether a key used to sign the signed security value remains the same based on a key used to sign the previously stored version of the signed security value (Exemplary Citations: for example, Abstract, Figures 1, 4, 16, 18, and associated written description, Paragraphs 41, 42, 45, 47, 48, 53, 56, 58-62, 65, 67, 68, 71-74, 88-95, 100, 102, 103, 106, 107, 109, 112, 114, 123-132, 135, 136, 138, 141, 144, 146, 154, 157-165, 168-182, and associated figures; verifying signatures using previously stored keys, for example).  
Regarding Claim 16,
Claim 16 is a method claim that corresponds to system claim 8 and is rejected for the same reasons.  
Regarding Claim 20,
Sriram as modified by Engels and Yang discloses the medium of claim 17, in addition, Sriram as modified by Engels discloses receiving a signed access request for access to object data, and transmitting the unique identifier, the public key of the object, and the signed security value to a requester based on a signature of the signed access request (Sriram: Exemplary Citations: for example, Abstract, Figures 1, 2, 11, and associated written description, Paragraphs 26-29, 33, 38, 40, 42-49, 53, 59-62, 64-71, 81-83, 86, 87, 92, 93, 97-104, 106-110, 114-116, 120, 123, 126, and associated figures; and Engels: Exemplary Citations: for example, Abstract, Figures 1, 4, 16, 18, and associated written description, Paragraphs 41, 42, 45, 47, 48, 53, 56, 58-62, 65, 67, 68, 71-74, 88-95, 100, 102, 103, 106, 107, 109, 112, 114, 123-132, 135, 136, 138, 141, 144, 146, 154, 157-165, 168-182, and associated figures).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432